Title: To George Washington from Ezekiel Cornell, 3 July 1781
From: Cornell, Ezekiel
To: Washington, George


                  
                     Dear Sir
                     War Office July 3d 1781
                  
                  The Board have been honoured with your Excellency’s letter of the 28 Ultimo and particular Attention will be paid to the Contents.  The Commissary General of Military Stores is in a way to be furnished with some Money the necessary purchases and Preparations are making in that department.  At the same time we wish you to inform us from time to time of the Measures you wish us to take and you may rest assured of our utmost Exertions to forward your Views We have the Honor to inclose a Resolution of Congress for furnishing your Table And can assure you it is the Intention of the Board to carry the Resolution into Execution with effect and dispatch.  We have the Honour to be with the highest Respect Your Excellencys most obed. servt
                  
                     By order Ezek. Cornell
                     
                  
               